Citation Nr: 1222568	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-06 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, OK.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO in Muskogee.  However, the Veteran did not report for the November 2011 hearing, and no good cause has been shown.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss that is the result of in-service noise exposure.

2.  The Veteran has current bilateral tinnitus that is the result of in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and bilateral tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Bilateral Hearing Loss

In addition to the above, for certain chronic diseases, such as organic diseases of the nervous system, i.e. sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for organic diseases of the nervous system is one year. 38 C.F.R. §§ 3.307, 3.309(a) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Before proceeding, the Board observes that prior to November 1, 1967, audiometric tests for hearing by a service department were reported by a standard set by the American Standards Association (ASA). Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). The ISO-ANSI standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385.  In order to facilitate data comparison, test results before November 1967 under the ASA standard should be converted to the ISO-ANSI standard.  In the charts below, ASA units appear to the right and in parentheses, while the ISO-ANSI units appear to the left. 

In this case, the Veteran asserts that he suffers current bilateral hearing loss as the result of noise exposure during service.  Specifically, as reflected in statements made in July 2008 and September 2009, the Veteran contends that he was exposed to acoustic trauma over the course of eight weeks during field artillery training at Fort Sill, Oklahoma.  Additionally, he claims exposure to loud noise from air impact wrenches, compressors and generators while serving as a vehicle mechanic in Korea.

The Veteran's DD Form 214 (Report of Separation from Active Duty) indicates that his military specialty was Movement Specialist.  His service records confirm that he was assigned to advanced individual training in field artillery at Fort Sill from April 1966 to June 1966.  Service records also verify that the Veteran served as a Movement Specialist in Korea.

Service treatment records reflect no complaints of, or treatment for, hearing loss in either ear.  They further reflect that, on his induction into service in January 1966, audiometric testing revealed that pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
10 (-5)
5 (-5)
5 (-5)
0 (-5)
LEFT
10 (-5)
5 (-5)
5 (-5)
5 (0)

The Veteran also underwent audiometric testing, under the ASA standard, during his July 1968 examination for separation from service.  The results revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10 (-5)
5 (-5)
15 (5)
15 (5)
10 (5)
LEFT
10 (-5)
0 (-10)
0 (-10)
5 (-5)
40 (35)

At the time of his separation examination, the Veteran reported that he did not have any hearing loss.  Although the Veteran's July 1968 separation examination is negative for hearing loss, the converted audiometric testing results in the left ear at 4000 Hertz meet the auditory threshold for disability of 40 decibels or greater under 38 C.F.R. § 3.385.  The Board finds that evidence of noise exposure is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's assertions to be credible and finds that the Veteran was exposed to loud noise in service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted.  

The Veteran's July 1968 separation examination was negative for hearing loss disorder but, as noted above, after conversion the Veteran's left ear meets section 3.385's 40-decibel threshold at 4000 Hertz.  The right ear, though, tested below the threshold.  However, service connection for a current hearing disability, where hearing was found to be within normal limits on audiometric testing at separation from service, is not necessarily precluded.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for a current hearing disability may nonetheless be established by evidence demonstrating that the current disability is causally related to service.  Id. at 160.

The Veteran received a private audiological examination in September 2009, which revealed moderate, high-frequency sensorineural hearing loss in the right ear and moderately-severe, high-frequency sensorineural hearing loss in the left ear.  Specifically, the four-frequency pure-tone average was 36.25 decibels in the right ear and 42.5 decibels in the left ear.  Moreover, speech recognition scores, using the Maryland CNC Test, showed 84% in both ears at 65 decibels.  The audiologist diagnosed binaural hearing loss and tinnitus, opining that it was "just as likely as not that at least some of the [V]eteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service."  Thus, the audiological results of the September 2009 examination show that the Veteran has a current hearing loss disability in each ear for VA purposes under 38 C.F.R. § 3.385, which was etiologically linked by the audiologist to the Veteran's in-service noise exposure.  There is no contrary opinion in the file.

In light of the above, and resolving all reasonable doubts in the Veteran's favor, the Board finds that the Veteran's current bilateral hearing loss disability is the result of in-service noise exposure.  Accordingly, the Board concludes that the criteria for service connection for bilateral hearing loss are met.

B.  Tinnitus

The Veteran asserts that he suffers from bilateral tinnitus as the result of noise exposure during service.  As discussed above, the Veteran contends that he was exposed to acoustic trauma during field artillery training and while serving as a vehicle mechanic.  In his July 2008 statement, the Veteran claimed that the ringing in his ears began while firing cannons during artillery training, and that the ringing was exacerbated by exposure to loud noises from air impact wrenches, compressors and generators while serving as a vehicle mechanic.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted.

While the record does not reflect any medical diagnosis of tinnitus either during the Veteran's period of service or prior to the Veteran's September 2009 claim for service connection, the Veteran is competent to report matters within his own personal knowledge, including a continuity of ringing in his ears from the time of his service to the present. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Board has already conceded that the Veteran was exposed to loud noise during service.  Additionally, as previously discussed, a private audiologist diagnosed the Veteran with tinnitus in September 2009, concluding that it was just as likely as not that the Veteran's current bilateral tinnitus resulted from in-service exposure to hazardous noise, and there is no contrary opinion in the file.  Thus, competent and credible medical evidence links the Veteran's current bilateral tinnitus to in-service incurrence of the disability.

Given the above, the Board finds that the Veteran's current bilateral tinnitus disability is the result of in-service noise exposure.  Accordingly, the Board finds that the criteria for service connection for bilateral tinnitus are met.











ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


